Relator was convicted in the district court of El Paso County of the offense of burglary, and, because of repetition of offenses, his punishment was assessed at confinement in the penitentiary for twelve years. He gave notice of appeal to the Court of Criminal Appeals and his bond pending appeal was fixed in the sum of $7,500. He is unable to make bond in the amount mentioned. After a hearing upon a writ of habeas corpus the district judge declined to reduce *Page 470 
the amount of said bond and remanded relator to the custody of the sheriff. Hence this appeal.
Under the circumstances reflected by the record, we are of opinion that bail pending appeal in the sum of $5,000 is sufficient.
The judgment is reversed and bail granted in the sum of $5,000.
Judgment reversed and bail granted in the sum of $5,000.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.